EXAMINER’s COMMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/14/2020 and 10/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an emailed examiner’s amendment from William G. Pagán (Reg. No. 67, 192) [Please see attached “Email from the Applicant” for details] received on 05/06/2022.
The application has been amended as follows:
Please replace Claim 46 with the following:
46.	(Currently amended) A method performed by a regulator system of a regulator for regulating administration of subscription identifiers associated with a wireless communication network, the method comprising:
receiving, by the regulator system from either an operator system of a wireless communication network operator or an enterprise system of an enterprise, a record that includes information about administration of a subscription identifier associated with the wireless communication network operator;
verifying, by the regulator system, whether administration of the subscription identifier as indicated by the record conforms to one or more rules governing administration of subscription identifiers, said verifying comprising determining whether the subscription identifier:
has been administered with only one end user or end device in conformance with the one or more rules; and/or
is within a set of subscription identifiers that is administrable according to the one or more rules; and/or
has been administered within a time period that conforms to the one or more rules; and
depending on said verifying, the regulator system approving or rejecting the record for addition to a permissioned blockchain database that is distributed at least in part between the regulator system and either the operator system or the enterprise system.
Please replace Claim 48 with the following:
The method of claim 46, wherein the information in the record indicates the subscription identifier.

Please replace Claim 49 with the following:
49.	(Currently amended) The method of claim 46, further comprising analyzing, by the regulator system and based on multiple records included in the permissioned blockchain the one or more rules.

Please replace Claim 50 with the following:
50.	(Currently amended) The method of claim 46, wherein the permissioned blockchain the information about administration of subscription identifiers associated with the wireless communication network operator, and wherein the received record is an operator-tier record received from the operator system.
Please replace Claim 53 with the following:
53.	(Currently amended) The method of claim 46, wherein the permissioned blockchain the information about administration of subscription identifiers as delegated by the wireless communication network operator to the one or more enterprises, and wherein the received record is an enterprise-tier record received from the enterprise system of the enterprise to which the wireless communication network operator has delegated administration of the subscription identifier.



Please replace Claim 54 with the following:
54.	(Currently amended) A regulator system of a regulator for regulating administration of subscription identifiers associated with a wireless communication network, regulator system comprising:
communication circuitry configured to communicatively connect the regulator system to an operator system of a wireless communication network operator and/or to an enterprise system of an enterprise; and
processing circuitry configured to:
receive, via the communication circuitry and from either the operator system or the enterprise system, a record that includes information about administration of a subscription identifier associated with the wireless communication network operator;
verify whether administration of the subscription identifier as indicated by the record conforms to one or more rules governing administration of subscription identifiers, wherein to verify the processing circuitry is configured to determine whether the subscription identifier:
has been administered with only one end user or end device in conformance with the one or more rules; and/or
is within a set of subscription identifiers that is administrable according to the one or more rules; and/or
has been administered within a time period that conforms to the one or more rules; and
depending on said verifying, approve or reject the record for addition to a permissioned distributed database that is distributed at least in part between the regulator system and either the operator system or the enterprise system.

Please cancel Claims 55-65.
Please replace Claim 66 with the following:
66.	(Currently amended)  The method of claim 46, wherein said verifying comprises the determining of whether the subscription identifier has been administered with only one end user or end device in conformance with the one or more rules.

Please replace Claim 67 with the following:

67.	(Currently amended)  The method of claim 46, wherein said verifying comprises the determining of whether the subscription identifier is within a set of subscription identifiers that is administrable according to the one or more rules.

Please replace Claim 68 with the following:

68.	(Currently amended)  The method of claim 46, wherein said verifying comprises the determining of whether the subscription identifier has been administered within a time period that conforms to the one or more rules.

Allowable Subject Matter

Claims 46-54 and 66-75 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 46 and 54, although the closest prior art of record (such as Tagg et al. (U.S Pub. No. 20120282924), O’Leary et al. (U.S Pub. No. 20140004827), and Gilmore et al. (U.S Pub. No. 20170141959)) teaches A method performed by a regulator system of a regulator for regulating administration of subscription identifiers associated with a wireless communication network, the method comprising: receiving, by the regulator system from either an operator system of a wireless communication network operator or an enterprise system of an enterprise, a record that includes information about administration of a subscription identifier associated with the wireless communication network operator; verifying, by the regulator system, whether administration of the subscription identifier as indicated by the record conforms to one or more rules governing administration of subscription identifiers. And depending on said verifying, the regulator system approving or rejecting the record for addition to a permissioned blockchain database that is distributed at least in part between the regulator system and either the operator system or the enterprise system.
However, none of the prior art, alone or in combination said verifying comprising determining whether the subscription identifier: has been administered with only one end user or end device in conformance with the one or more rules; and/or is within a set of subscription identifiers that is administrable according to the one or more rules; and/or has been administered within a time period that conforms to the one or more rules. These limitation, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record.
Tagg et al. (U.S Pub. No. 20120282924) discloses a method for managing the automatic provision of a subscriber network identifier from a central network server to a subscribed communication device, the method comprising receiving notification at the central server relating to a change in the current location for the subscribed device, and determining from the notification whether a new subscriber network identifier is to be provisioned from the central server. The method further comprises selecting a subscriber network identifier on the basis of the current location, if the determining step has determined that a new subscriber network identifier is to be provisioned, and outputting the selected subscriber network identifier for transmission to the subscribed device. The present invention also relates to managing the automatic connection of a subscribed communication device to a network, where a preferred network and preferred subscriber network identifier may be used.
O’Leary et al. (U.S Pub. No. 20140004827) discloses methods and devices are described for provisioning embedded universal integrated circuit cards (EUICCs). A certification server may store records for each EUICC containing provisioned profile data. A regulatory domain server may govern a regulatory domain containing a plurality of mobile network operators (MNOs) and may assist with provisioning wireless devices containing EUICCs. The EUICC may store a hierarchy of profiles, including a device profile, a regulatory domain profile, and/or an MNO profile. The EUICC may include a fully-qualified domain name for the certification server, the device installation server, and/or the regulatory domain server so as to trigger provisioning or re-provisioning over an IP connection.
Gilmore et al. (U.S Pub. No. 20170141959) discloses methods, systems, and computer readable media for reconfiguring a session binding repository (SBR) database for a data communications network. In one example, a method includes, before reconfiguring the SBR database, selecting a first plurality of SBR servers for storage of a first plurality of SBR records using a first assignment algorithm. While reconfiguring the SBR database, the method includes selecting a second plurality of SBR servers for storage of a second plurality of SBR records using a second assignment algorithm and searching for a first plurality of stored records in the SBR database based on both the first and second assignment algorithms. After reconfiguring the SBR database, the method includes selecting a third plurality of SBR servers for storage of a third plurality of SBR records using the second assignment algorithm and searching for a second plurality of stored records in the SBR database based on the second assignment algorithm and ceasing searching in the SBR database based on the first assignment algorithm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/HEE K SONG/Primary Examiner, Art Unit 2497